                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN


GARY L SHULTZ,

                         Plaintiff,

WISCONSIN COLLABORATIVE
INSURANCE COMPANY,

                         Involuntary Plaintiff,                            Case No. 20-cv-0564-bhl

        v.

CARDINAL HEALTH INC, et al.,

                    Defendants,
_____________________________________________________________________________________

                                       ORDER
_____________________________________________________________________________________

        On September 3, 2020, plaintiff Gary Shultz filed an amended complaint against defendants
Cardinal Health, Inc. and Cardinal Health 200, LLC (collectively “Cardinal Health”) and OSARTIS
GmbH (“OSARTIS”). (ECF No. 19.) Cardinal Health has answered the amended complaint and
OSARTIS has moved to dismiss the claims against it for lack of personal jurisdiction. (ECF Nos. 23 &
26.) Briefing on OSARTIS’s motion to dismiss appeared to be complete several weeks ago. Plaintiff
filed its response brief on December 22, 2020, and OSARTIS filed its reply brief on January 5, 2021.
(ECF Nos. 38 & 40.)
        Since the filing of OSARTIS’s reply brief, the parties have made several additional filings. On
January 6, 2021, Plaintiff and Cardinal Health filed a joint motion for a protective order. (ECF No. 41.)
Then, on January 12, 2021, Plaintiff filed a motion for leave to file a Supplemental Memorandum in
opposition to OSARTIS’s motion to dismiss, along with a motion for leave to file supporting documents
under seal. (ECF Nos. 42 & 43.) Through these filings, Plaintiff asked to supplement the motion to
dismiss record with sales information produced and marked “Confidential” by Cardinal. According to
Plaintiff, Cardinal only produced this information after briefing on the motion to dismiss was completed.
Plaintiff argues that this information is relevant to the existence of personal jurisdiction over OSARTIS.
OSARTIS has filed a brief opposing Plaintiff’s effort to file a Supplemental Memorandum, largely on
untimeliness grounds. (ECF No. 45.)




             Case 2:20-cv-00564-BHL Filed 02/23/21 Page 1 of 2 Document 48
        The Court first finds that good cause exists for the entry of the requested protective order.
Plaintiff and Cardinal have adequately shown their need for a protective order to facilitate the exchange of
confidential commercial information, including sales data, in discovery. The Court will therefore grant
the motion for a protective order.
        Without ruling on relevance, the Court also finds good cause sufficient to grant Plaintiff’s
motions to file documents under seal and to file a Supplemental Memorandum. The Court is satisfied that
the proffered sales data was not available at the time of Plaintiff’s earlier briefing and that the
confidentiality concerns asserted are sufficient to warrant sealing the attachment under the now-approved
protective order. Given the timing, the Court will, however, allow OSARTIS 14 days from the date of
this Order to file an Amended Reply in support of its motion to dismiss. OSARTIS should limit any new
arguments to those necessary to address the new material in Plaintiff’s Supplemental Memorandum. The
Court will also grant OSARTIS’ motion to modify its response to Plaintiff’s motion to file a
Supplemental Memorandum. Accordingly,
        IT IS HEREBY ORDERED that the motion for a protective order, (ECF No. 41), is
GRANTED. The proposed protective order, (ECF No. 41-1), is approved as filed.
        IT IS FURTHER ORDERED that plaintiff’s motion for leave to file documents under seal,
(ECF No. 43), is GRANTED. Plaintiff’s exhibit, (ECF No. 43-1), shall remain under seal.
        IT IS FURTHER ORDERED that OSARTIS’ motion to modify, (ECF No. 46), is GRANTED
and OSARTIS’s first amended response, (ECF No. 46-1), is to be filed by the Clerk as a replacement to
ECF No. 45.
        IT IS FURTHER ORDERED that plaintiff’s motion for leave to file a Supplemental
Memorandum in Support of Plaintiff’s Response in Opposition to Defendant OSARTIS’ Motion to Dismiss
for Lack of Personal Jurisdiction, (ECF No. 42), is GRANTED. Plaintiff’s proposed supplemental
memorandum, (ECF No. 42-1), is to be filed by the Clerk on the docket. Defendant OSARTIS may file
an amended reply in support of its motion to dismiss addressing plaintiff’s supplemental memorandum on
or before March 9, 2021.
        Dated at Milwaukee, Wisconsin on February 23, 2021.



                                                             s/ Brett H. Ludwig
                                                             BRETT H. LUDWIG
                                                             United States District Judge




           Case 2:20-cv-00564-BHL Filed 02/23/21 Page 2 of 2 Document 48
